Exhibit 99.1 Brookfield Residential Properties Inc. News Release Investors, analysts and other interested parties can access Brookfield Residential’s second quarter 2013 interim report and corporate profile on our website at www.brookfieldrp.com. The second quarter 2013 results conference call and webcast will be held on August 7, 2013 at 11 a.m. (EST).Dial 1.800.319.4610 toll free in North America or for overseas calls, 1.604.638.5340.The call will also be available via webcast live at www.brookfieldrp.com.The recorded conference call replay can be accessed until September 7, 2013 by dialing 1.800.319.6413 or 1.604.638.9010 and using code 1231 followed by the # sign. BROOKFIELD RESIDENTIAL REPORTS 2 Net income attributable to shareholders of $24 million or $0.21 per diluted share Strong revenue growth of 20% over the second quarter of 2012 24% increase in backlog units and 38% increase in backlog value over the second quarter of 2012 Successfully completed offering of $500 million unsecured senior notes due 2022 Finalized $250 million U.S. revolving credit facility Calgary, Alberta, August 6, 2013 – (BRP: NYSE/TSX) Brookfield Residential Properties Inc. (“Brookfield Residential” or “the Company”), a leading North American land developer and homebuilder, today announced financial results for the second quarter ended June 30, 2013. The results are based on U.S. Generally Accepted Accounting Principles (U.S. GAAP). PERFORMANCE AND FINANCIAL HIGHLIGHTS · Raised $500 million of unsecured senior notes due 2022 with an interest rate of 6.125% per annum · On August 2, 2013, finalized a new U.S. revolving credit facility in the amount of $250 million with six major financial institutions Three Months Ended June 30, 2013 · Net income increased to $24 million, or $0.21 per diluted share in the second quarter, compared to $22 million, or $0.22 per diluted share, in the second quarter of 2012 · Second quarter revenue increased 20% to $298 million over the second quarter of 2012 · Homebuilding deliveries increased 30% to 460 units compared to the second quarter of 2012. The average home selling price was $420,000 in the second quarter compared to $391,000 for the same period in 2012 · Backlog of 1,398 units representing $619 million of value rose 24% and 38%, respectively, compared to the second quarter of 2012. The average price of homes in backlog was $443,000 as at June 30, 2013, compared to $397,000 as at June 30, 2012 · Active housing communities increased to 41, up from 32 in the second quarter of 2012 Six Months Ended June 30, 2013 · Net income increased to $29 million, or $0.24 per diluted share for the six months ended June 30, 2013, compared to $22 million, or $0.22 per diluted share, for the six months ended June 30, 2012 · Year to date revenue increased 23% to $469 million over the same period in 2012 · Homebuilding deliveries increased 24% to 754 units compared to the same period in 2012. The average home selling price was $414,000 for the six months ended June 30, 2013 compared to $374,000 for the same period in 2012 1 |Brookfield Residential Properties Inc. – 2013 Second Quarter Results Results of Operations Three Months Ended June 30 Six Months Ended June 30 (US$ millions, except per share amounts) Total revenue $ Income before income taxes 30 34 37 38 Income tax expense (5
